        Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   (GALVESTON DIVISION)


   ROSAMARIA GOMEZ RODRIGUEZ,                     §
   Individually and as Personal                   §
   Representative of the Estate of                §
   RODOLFO RODRIGUEZ,                             §
                         Plaintiff,               §          CASE #: 3:19-cv-00268
                                                  §
   v.                                             §
                                                  §
   UNION PACIFIC RAILROAD                         §
   COMPANY, INDIVIDUALLY, AND                     §
   AS SUCCESSOR-IN-INTEREST TO                    §
   SOUTHERN PACIFIC                               §
   TRANSPORTATION COMPANY,                        §
                                                  §
                   Defendant.
                                                  §

                          DEFENDANT’S MOTION TO EXCLUDE
                   THE CAUSATION OPINION OF DANIEL CATENACCI, M.D.

         Defendant,    UNION    PACIFIC     RAILROAD       COMPANY (“Union          Pacific” or

“Defendant”), files this Motion to Exclude the Causation Opinion of Daniel Catenacci, M.D, and

in support, shows the Court as follows:

                                    I.      BACKGROUND

         Plaintiff brings this claim against Union Pacific Railroad Company (Union Pacific) under

the Federal Employers' Liability Act (FELA), 45 U.S.C. §§ 51-60, claiming Decedent Rodolfo

Rodriguez was exposed to various “toxic substances” during his railroad employment. (Doc. 1,

Complaint). Plaintiff seeks compensatory damages under the FELA for Decedent’s alleged colon

cancer. (Doc. 1).

         To support her allegations, Plaintiff disclosed Daniel Catenacci,, M.D. as a specific

causation expert. (Ex. A, Doc. 23, Plaintiff’s Expert Disclosures). Dr. Catenacci opined that
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 1
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 2 of 15




Decedent “was exposed to asbestos during his time working at Southern Pacific Railroad

Company. Asbestos is a known risk factor for cancer, and more likely than not was contributory

to his development of his colorectal cancer.” (Ex. B, Doc. 23-2, Catenacci Report at 11).

However, the epidemiology Dr. Catenacci bases his causation opinion upon is not settled and fails

to satisfy the requirements of general causation. Moreover, Dr. Catenacci has no quantified data

that the alleged occupational exposure to asbestos was deleterious. Id.

        Dr. Catenacci’s opinions are flawed and his methodology, when examined closely, lacks

scientific and factual support, requiring exclusion under Fed. R. Evid. 702, 703, 705, and Daubert

v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993). First, the epidemiology relied upon by Dr.

Catenacci is insufficient to establish general causation. See Ex. B, page 12 (list of references). A

finding of a mere association is insufficient to support a specific causation opinion as a matter of

law. See Wells v. SmithKline Beecham Corp., 601 F.3d 375, 379 (5th Cir. 2010) (holding that

expert testimony on causation was inadmissible where the studies on which the expert relied

established a mere association).

        Second, Dr. Catenacci does not rely on or examine the nature or extent of alleged asbestos

exposure, only rather that it allegedly existed in Decedent’s tenure with the railroad. Dose response

is an essential element of Plaintiff's burden of proof on the admissibility of medical causation

evidence. See Mattis v. Carlon Elec. Prod., 295 F.3d 856, 860 (8th Cir. 2002); Savage v. Union

Pac. R.R. Co., 67 F. Supp. 2d 1021 (E.D. Ark. 1999).

        Third, Dr. Catenacci did not use a reliable methodology to establish that Decedent’s

railroad work did in fact cause his colon cancer (specific causation). 1 Quite simply, he failed to



1
  A differential diagnosis is a technique to determine a diagnosis while differential etiology is a term used
to describe the process for determining the cause of an ailment. Johnson v. Mead Johnson & Co., 754 F.3d
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                                                                  Page 2
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 3 of 15




adequately rule out Decedent’s smoking, obesity and diabetes as the cause of his colon cancer, all

of which are admitted and known risk factors. See Tamraz v. Lincoln Elec. Co., 620 F.3d 665 (6th

Cir. 2010); Bowers v. Norfolk Southern Corp., 537 F.Supp.2d 1343 (M.D. Ga 2007).

        For these reasons, Dr. Catenacci’s causation opinion is inadmissible and must be excluded

from these proceedings. 2

                                          II.     LEGAL POSITION
        Fed. R. Evid. 702, as interpreted by the Supreme Court in Daubert, 509 U.S. 579, governs

expert testimony. Under Rule 702, courts must ensure that a proffered expert is qualified by his

knowledge, skill, experience, training, or education before that person may testify as an expert.

“District courts are to perform a ‘gatekeeping’ function and insure that proffered expert testimony

is both relevant and reliable.” Dancy v. Hyster Co., 127 F.3d 649, 652 (8th Cir. 1997).

        To be reliable, the party offering the expert “must show by a preponderance of the evidence

both that the expert is qualified to render the opinion and that the methodology underlying his

conclusions is scientifically valid.” Smith v. Bubak, 643 F.3d 1137, 1140 (8th Cir. 2011) (citing



557, 560 fn.2 (8th Cir. 2014). Union Pacific will use the term differential etiology although some cases
refer to the process as a differential diagnosis. A differential etiology requires both ruling in potential causes
and ruling out potential causes to identify the most likely cause(s) of the disease. Glastetter v. Novartis
Pharms. Corp., 252 F.3d 986, 989 (8th Cir. 2001). The so-called “relaxed standard of causation” under
FELA still requires an expert applying a differential diagnosis to “rule out” alternative causes as the sole
cause. Claar v. Burlington N. R.R., 29 F.3d 499, 502 (9th Cir. 1994) (affirming exclusion of FELA causation
expert for failing to rule out other possible causes).
2
  To present a prima facie case under FELA, the employee-plaintiff must show that: the railroad was
negligent; and that negligence caused, in whole or in part, the injury for which he seeks compensation. 45
U.S.C. § 51; Monheim v. Union Rail Co., 996 F.Supp.2d 354, 361 (W.D. Pa. 2014), Van Gorder v. Grand
Trunk W.R.R., 509 F.3d 265, 269 (6th Cir. 2007). At the summary judgment stage, “the test of a jury case
is simply whether the proofs justify with reason the conclusion.” Monheim, F.Supp.2d at 361 (citing CSX
Transp., Inc. v. McBride, 564 U.S. 685, 692, 131 S.Ct. 2630, 180 L.Ed.2d 637 (2011)). See also Porte v.
Illinois Cent. R.R. Co., No. 17-5657, 2018 WL4386107, at *2 (E.D. La Sept. 14, 2018) (citing Smith v.
Med. & Surgical Clinic Ass'n, 118 F.3d 416, 419 (5th Cir. 1997)). In short, Plaintiff’s FELA claim cannot
survive without admissible evidence of causation and this case should be dismissed if this Court grants this
motion. Fed. R. Civ. Proc. 56.
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                                                               Page 3
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 4 of 15




Daubert, 509 U.S. at 589-90). To satisfy this requirement, the proponent must show that the

expert's “reasoning or methodology was applied properly to the facts at issue.” Id.

        A.         The FELA Does Not Change The Daubert Analysis.
        It is well-established through numerous federal courts that the FELA’s modified causation

standard does not affect Daubert. See, e.g., Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1283

(10th Cir. 2018); Brown v. Burlington N. Santa Fe Ry., 765 F.3d 765, 772 (7th Cir. 2014);

Granfield v. CSX Transp.,Inc., 597 F.3d 474, 486 (1st Cir. 2010); Wills v. Amerada Hess Corp.,

379 F.3d 32, 47 (2d Cir. 2004) (holding, in a Jones Act case, 3 that plaintiff “fails to appreciate that

the standards for determining the reliability and credibility of expert testimony are not altered

merely because the burden of proof is relaxed”); see also Collins v. BNSF, 4:17-CV-3572, 2019

WL 1040952 (S.D. Texas March 5, 2019).

        B.         Daubert Requires a Proposed Expert's Methodology to Be Scientifically
                   Reliable
        Under Daubert, “a district judge asked to admit scientific evidence must determine whether

the evidence is genuinely scientific, as distinct from being unscientific speculation offered by a

genuine scientist.” Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 318 (7th Cir. 1996). “No matter how

good experts’ credentials may be, they are not permitted to speculate.” Tamraz v. Lincoln Elec.

Co., 620 F.3d 665, 671 (6th Cir. 2010) (internal quotations omitted). “[T]he courtroom is not the

place for scientific guesswork, even of the inspired sort.” Id. (quoting Rosen, 78 F.3d at 319).

        Expert testimony is inadmissible if it is speculative, unsupported by sufficient facts, or

contrary to the facts of the case. See Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039,



3
 The Jones Act, which “allows a seaman to recover for injury suffered during the course of his employment,
provides ‘seaman rights that parallel those given to railway employees under the FELA.’” Martin v. Harris,
560 F.3d 210, 216 (4th Cir. 2009).
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                                                               Page 4
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 5 of 15




1056-57 (8th Cir. 2000). The proponent of the expert testimony must prove its admissibility by a

preponderance of the evidence. Lauzon v. Senco Prod., Inc., 270 F.3d 681, 686 (8th Cir. 2001)

(citing Daubert, 509 U.S. at 592).

        Plaintiff in this case cannot meet this burden of proof and Dr. Catenacci’s causation opinion

should be excluded from these proceedings.

        C. The Epidemiology Relied Upon by Dr. Catenacci Fails to Establish General
           Causation.
        The relevant burden of proof for admission of medical causation evidence is causation,

not association, which are separate and distinct concepts in epidemiologic studies. Collins v.

BNSP Ry. Co., No. 4:17-cv-3572, 2019 WL 2297293 (S.D. Tex. Mar. 5, 2019). And evidence of

association alone is not sufficient for admissibility. Wells v. SmithKline Beecham Corp., 601 F.3d

375, 379 (5th Cir. 2010) (holding that evidence of association is insufficient for a reliable expert

opinion); Anderson v. Bristol Myers Squibb Co., No. Civ. A. H-95-0003, 1998 U.S. Dist., 1998

WL 35178199, at *11-12 (S.D. Tex. Apr. 20, 1998) (noting that the fact that studies are

scientifically valid for an association determination does not mean they are scientifically valid for

a causation determination).

        Here, Dr. Catenacci relies on research finding “associations” at best, and includes only

slightly “elevated” relative risk in the data. (Ex. B, p. 7-9). The cited research includes no

definitive consistent data finding a causal relationship to support causation as defined by Rule 702

and the decisional caselaw. From this research, and as explained below, with no qualitative dose

data establishing that the alleged exposure is deleterious, Dr. Catenacci concludes that Decedent’s

alleged occupational asbestos exposure caused his colon cancer. Such reasoning fails to satisfy the

tenants of Daubert and the Federal Rules of Evidence.


DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 5
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 6 of 15




        First, Dr. Catenacci admits that the International Agency for Research on Cancer (IARC)

merely found that asbestos exposure has an association with colon cancer, in stark contrast to

IARC’s finding causation between asbestos exposure and mesothelioma, lung, larynx, ovary and

lung cancer. Ex. A, p. 7. 4 IARC’s failure to find a causal connection is significant. As Courts in

this Circuit have cautioned:

        Regulatory and advisory bodies such as IARC, OSHA and EPA utilize a “weight
        of the evidence” method to assess the carcinogenicity of various substances in
        human beings and suggest or make prophylactic rules governing human exposure.
        This methodology results from the preventive perspective that the agencies adopt
        in order to reduce public exposure to harmful substances. The agencies' threshold
        of proof is reasonably lower than that appropriate in tort law, which “traditionally
        make[s] more particularized inquiries into cause and effect” and requires a plaintiff
        to prove “that it is more likely than not that another individual has caused him or
        her harm.”
Allen v. Pa. Eng'g Corp., 102 F.3d 194, 198 (5th Cir.1996) (quoting Wright v. Williamette Indus.,

Inc., 91 F.3d 1105, 1107 (8th Cir.1996)). In other words, IARC is extraordinarily proactive and

its failure to find a causal effect between asbestos exposure and colon cancer at a “threshold of

proof reasonably lower than that appropriate in tort law” is conclusive that there is insufficient

evidence of causation between colon cancer and asbestos exposure to support any finding of

general causation. See id.

        This is further demonstrated by Dr. Catenacci’s concession that while several studies find

an association or relationship between colon cancer and asbestos exposure, some studies find none.

Ex. B, p. 7. Likewise, the relative risk in the research cited by Dr. Catenacci is very low, i.e. 1.4,

1.16. 1.07, 1.14. Id. Some courts require opinions on general causation to be grounded in studies

demonstrating a statistically significant relative risk greater than 2.0. See Daubert, 43 F.3d at 1321



4
  See also https://www.cancer.org/cancer/cancer-causes/asbestos.html, where the American Cancer
Society similarly fails to find asbestos exposure as either a cause or even risk factor to colon cancer.
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                                                                  Page 6
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 7 of 15




(requiring a relative risk of greater than 2.0 for an epidemiology study to show causation under a

preponderance standard); Siharth v.. Sandoz Pharms. Corp., 131 F.Supp.2d 1347, 1356

(N.D.Ga.2001) (“[I]n the world of epidemiology, the threshold for concluding that an agent was

more likely than not the cause of a disease is a relative risk greater than 2.0”).

        Such medical causation opinions based on insufficient epidemiologic data fail to satisfy

the burden of admissibility in this Court and should be excluded. In re: Zoloft (Sertraline

Hydrochloride) Prods. Liab. Litig., 858 F.3d 787, 797-99 (3d Cir. 2017) (excluding general

causation opinions because the expert did not reliably analyze the body of evidence or adequately

explain how the epidemiologic research was consistent, strong and reproducible ); see also Claar

v. Burlington Northern R. Co., 29 F.3d 499 at 502-03 (9th Cir. 1994) (holding that “[c]oming to a

firm conclusion first and then doing research to support it is the antithesis of this method [to

diagnose the causes of plaintiffs’ injuries]”).

        Dr. Catenacci’s causation opinion regarding Decedent’s alleged asbestos exposure is not

supported by sufficient epidemiology and there is no finding of general causation that asbestos

causes colon cancer. As a result, Dr. Catenacci’s causation opinion must be excluded from these

proceedings.

        D. Dr. Catenacci Did Not Attempt To Ascertain the Nature of Decedent’s Alleged
           Asbestos Exposure.
        Dr. Catenacci’s specific causation opinions are also unreliable because he made no attempt

to identify the nature and/or any level of alleged asbestos exposure in Decedent’s brief railroad

work. 5 (Ex. B.) Rather, Dr. Catenacci relies on testimony that asbestos was allegedly present in



5
  This is true even though air sampling and data was provided in discovery and as Defendant’s expert
explains there is no exposure from performing the tasks alleged to have used asbestos-containing materials,
including when using the magic rope. (Doc. 26, 5-6.)
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                                                              Page 7
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 8 of 15




Decedent’s occupational environment. Id. This is insufficient under a Daubert and Rule 702

analysis.

        Evidentiary Standards to Show General Causation

        To satisfy the burden of admissibility in a FELA toxic tort case, a plaintiff must

demonstrate the levels of exposure that are hazardous to human beings generally before he or she

may recover. Wright v. Willamette Indus., Inc., 91 F.3d 1105, 1106 (8th Cir. 1996). As it applies

to alleged asbestos exposure, the “every exposure” or “every exposure above background” theory

“represents the viewpoint that, because science has failed to establish that any specific dosage of

asbestos causes injury, every exposure to asbestos should be considered a cause of injury.” Yates

v. Ford Motor Co., 113 F.Supp.3d 841, 848 (E.D. N.C. 2015). This theory is largely rejected and

the majority of courts have excluded expert testimony based on this theory finding that the theory

is unreliable as it is not supported by sufficient facts or data, including Courts in the Fifth Circuit.

See Bell v. Foster Wheeler Energy Corp., No. 15-6394, 2016 WL 5847124 (E.D. La. Oct. 6, 2016);

Vedros v. Northrop Grumman Shipbuilding, Inc., 119 F.Supp.3d 556, 563 (E.D. La. 2015);

Comardelle v. Pa. Gen. Ins. Co., 76 F.Supp.3d 628, 633–35 (E.D. La. 2015); Yates, 113 F.Supp.3d

at 848; Krik v. Crane Co., 76 F.Supp.3d 747, 749–50 (N.D. Ill. 2014); Sclafani v. Air & Liquid

Sys. Corp., No. 12-3013, 2013 WL 2477077, at *5 (C.D. Cal. May 9, 2013); Smith v. Ford Motor

Co., 08-630, 2013 WL 214378, at *2 (D. Utah Jan. 18, 2013); Henricksen v. ConocoPhillips Co.,

605 F.Supp.2d 1142, 1166 (E.D. Wash. 2009); Dempster v. Lamorak Insurance Co., no. 20-95,

2020 WL 5552633 (E.D. La. Sept. 16, 2020). In other words, the mere alleged existence of asbestos

is insufficient to establish a reliable expert causation opinion and an expert must demonstrate the

alleged asbestos exposure was deleterious.



DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 8
LEGAL\49258470\1
      Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 9 of 15




        An FELA plaintiff “bears the burden of presenting reliable evidence from which ‘a jury

could conclude a probable or likely causal relationship as opposed to merely a possible one.’”

Savage, 67 F. Supp. 2d at 1021 (internal quotations omitted) (emphasis added). See also Byrd v.

Union Pacific Railroad Co., 453 F.Supp.3d 1260 (D. Neb. 2020) (excluding expert in FELA toxic

exposure action because expert could not demonstrate actual levels of exposure); see also Moore

v. Ashland Chemical Inc., 151 F.3d 269 (5th Cir. 1998).

        In Savage v. Union Pacific, 67 F.Supp.2d 1021 (E.D. Ark. 1999), these failures foreclosed

the admissibility of proffered expert’s testimony, because his testimony amounted to nothing more

than “an educated guess.” 67 F. Supp. 2d at 1035. In reaching this holding, the court in Mitchell v.

Gencorp, 165 F.3d 778 (10th Cir. 1999), explained:

        We believe a plaintiff must prove the level of the exposure using techniques subject
        to objective, independent validation in the scientific community. At a minimum,
        the expert should include a description of the method used to arrive at the level of
        exposure and scientific data supporting the determination. The expert's assurance
        that the methodology and supporting data is reliable will not suffice. Scientific
        knowledge of the harmful level of exposure to a chemical plus knowledge that
        plaintiff was exposed to such quantities are minimal facts necessary to sustain the
        plaintiff's burden in a toxic tort case. Absent supporting scientific data, Mitchell's
        estimates and Herron's conclusions are little more than guesswork. Guesses, even
        if educated, are insufficient to prove the level of exposure in a toxic tort case.
Savage, 67 F. Supp. 2d at 1034-35 (quoting Mitchell, 165 F.3d at 781) (internal citations omitted,

emphasis added). See also Junk v. Terminix Int'l Co., Ltd. P'ship., 628 F.3d 439 (8th Cir. 2010);

Johnson v. Arkena, Inc., 685 F.3d 452 (5th Cir. 2012).

        Here, Dr. Catenacci not only lacks the necessary epidemiology establishing that asbestos

exposure can cause colon cancer, he failed to demonstrate an acceptable degree of medical

certainty that the Decedent’s alleged asbestos exposure is anything more than background

exposure. Stated another way, Dr. Catenacci has no evidence of the nature and quantities of

DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 9
LEGAL\49258470\1
     Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 10 of 15




alleged asbestos to which Decedent was allegedly exposed in order to determine if this exposure

was harmful, let alone specifically caused Decedent’s colon cancer.

        Dr. Catenacci neither contends, nor is there evidence, that any exposure to asbestos causes

colon cancer as such theories have been clearly rejected by medicine, science and the Courts.

Rather Dr. Catenacci and all the proffered experts in this case rely on research and literature

examining the effects of certain types of asbestos exposure and believed outcomes. In order to

reliably complete the analysis, there must be evidence that the nature of this alleged exposure is

beyond its mere existence. Because this data and analysis is completely lacking, Dr. Catenacci’s

causation opinion is speculative.

        Dr. Catenacci’s method requires that he presume – without support and in fact evidence to

the contrary – that Decedent was exposed to deleterious levels of asbestos while working at the

railroad. Dr. Catenacci’s assumptions are improper and render his opinions unreliable under a Rule

702 determination. Plaintiff cannot meet his burden of proof on this necessary element and Dr.

Catenacci’s causation opinion testimony should be excluded from these proceedings.

        E.         Dr. Catenacci Failed To Properly Rule Out Decedent’s Smoking, Obesity and
                   Diabetes To Reach His Specific Causation Opinion.
        A differential etiology (or diagnosis) 6 is an accepted method to address questions of

specific causation where there may be several causes to the relevant health outcome under the

Federal Rules of Evidence. Porte v. Ill. Cent. R.R. Co., No. 17-5657, 2018 U.S. Dist. 2018 WL

4404063, at *10 (E.D. La. Sept. 12, 2018) (citing In re Paoli R.R. Yard PCB Litig., 35 F.3d 717,

758 (3d Cir. 1994) (noting that differential etiology is a “technique that has widespread acceptance

in the medical community ... that involves assessing causation with respect to a particular



6
 See note 1.
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 10
LEGAL\49258470\1
     Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 11 of 15




individual”)). “In performing a differential diagnosis, a physician begins by ‘ruling in’ all

scientifically plausible causes of the plaintiffs injury. The physician then ‘rules out’ the least

plausible causes of injury until the most likely cause remains”); Glastetter v. Novartis, 252 F.3d

986, 989 (8th Cir. 2001). Even if an expert testifies to using a differential methodology, the court's

task is to look beyond such a label and determine if the proffered causation opinion is scientifically

reliable - that is, supported by adequate validation to render it trustworthy.

        Plaintiff’s Specific Causation Testimony Fails to Sufficiently Rule Out Other Causes

        As explained above, Dr. Catenacci did not reliably rule in Decedent’s alleged occupational

exposures as potential causes of his cancer. But an additional glaring problem is Dr. Catenacci’s

failure to sufficiently rule out Decedent’s smoking, obesity and diabetes as causes of his colon

cancer despite admitting these are known risk factors. Ex. B, p. 4. Unlike asbestos, these risk

factors are also generally accepted by the medical and scientific communities, including the

American Cancer Society. 7

        Under a Rule 702 and Daubert analysis, Dr. Catenacci cannot simply ignore these other

known risk factors to conclude Decedent’s colon cancer was caused by his alleged asbestos

exposure during his brief railroad career. “[W]hen smoking is raised by the defendant as a possible

sole cause, differential etiology requires a medical professional to consider whether smoking alone

was the cause.” Byrd v. Union Pacific Railroad Co., 453 F.Supp.3d 1260 (D. Neb. 2020); Phlypo

v. BNSF Ry. Co., No. 4:17-CV-566-BJ, 2019 WL 2297293, at 1 (N.D. Tex. Mar. 27, 2019). Dr.

Catenacci’s failure to adequately rule out other known and well-accepted causes renders his

causation opinion unreliable and inadmissible. See also Moore v. Ashland Chem., Inc., 151 F.3d




7
 http://cancer.org.
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 11
LEGAL\49258470\1
     Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 12 of 15




269, 279 (5th Cir. 1998)(affirming district court's finding that plaintiff's causation theory was

unreliable because, among other reasons, the expert did not sufficiently account for plaintiff's

personal habits and medical history as alternative explanations for the disease).        Claar v.

Burlington N. R.R., 29 F.3d 499, 502 (9th Cir. 1994) (affirming exclusion of FELA causation

expert for failing to rule out other possible causes). Wills v. Amerada Hess Corp. 379 F.3d 32, 47

(2d Cir. 2004).

        “[S]imply claiming that an expert used the ‘differential diagnosis’ method is not some

incantation that opens the Daubert gate.” Bower v. Norfolk Southern, 537 F.Supp.2d 1343, at 1360

(M.D. Ga 2007). Stating a potential case was ruled out, does not by itself answer the reliability

question but prompts assessing whether: (1) the expert reliably ruled in the possible causes, and

(2) whether the expert reliably ruled out the rejected causes. Id. If the court answers “no” to any

of these questions, the court must exclude the ultimate conclusion reached. See Best v. Lowe's

Home Ctrs., Inc., 563 F.3d 171, 179 (6th Cir. 2009).

        Dr. Catenacci’s made inadequate efforts to “rule in” asbestos exposure as a possible cause

and he did not attempt to “rule out” Decedent’s smoking, obesity and diabetes as the cause of his

colon cancer. Accordingly, his specific causation opinions are based on speculation, not a valid

methodology. This testimony does not satisfy Rule 702 and should be excluded.

                                      III. CONCLUSION

        Dr. Catenacci has not employed “the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999). Dr. Catenacci fails to rely on legally sufficient epidemiology and has no admissible

evidence of general causation, i.e., that alleged asbestos exposure can cause colon cancer.

Moreover, Dr. Catenacci relies on the mere presence of the alleged asbestos exposure and ignores
DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 12
LEGAL\49258470\1
     Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 13 of 15




evidence of the nature of that the alleged exposure did not exist in the claimed tasks. He therefore

cannot reliably opine the alleged asbestos exposure was hazardous or the cause of Decedent’s

colon cancer. Finally, Dr. Catenacci fails to adequately rule out known risk factors for Decedent’s

colon cancer, namely his smoking, obesity and diabetes as causes of Decedent’s cancer.

        Here, “there is simply too great an analytical gap between the data and the opinion

proffered.” See GE v. Joiner, 522 U.S. 136, 146 (1997). For these reasons, Dr. Catenacci’s expert

causation opinions should be excluded for not satisfying the requirements of Rule 702, 703, 705,

and Daubert. Defendant further requests any other relief to which it may be justly entitled.




DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 13
LEGAL\49258470\1
     Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 14 of 15




                                          Respectfully submitted,

                                          COZEN O’CONNOR

                                          /s/ Gregory S. Hudson
                                          Gregory S. Hudson, Attorney-in-Charge
                                          Texas State Bar No. 00790929
                                          Federal Bar No. 19006
                                          E-mail: ghudson@cozen.com
                                          Julia Gandara Simonet
                                          Texas Bar No. 24093470
                                          Federal Bar No. 3207647
                                          E-mail: jsimonet@cozen.com
                                          1221 McKinney St., Suite 2900
                                          Houston, Texas 77010
                                          Telephone: (832) 214-3900
                                          Facsimile: (832) 214-3905

                                          Attorneys for Defendant, Union Pacific
                                          Railroad Company




DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 14
LEGAL\49258470\1
     Case 3:19-cv-00268 Document 31 Filed on 10/30/20 in TXSD Page 15 of 15




                                   CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing instrument has been served
  on Plaintiff’s counsel listed below via electronic mail, the CM/ECF system and/or other means
  in compliance with the Federal Rules of Civil Procedure, on October 30, 2020.

                   Arnold Anderson Vickery
                   (Email: andy@justiceseekers.com)
                   Fred H. Shepherd
                   (Email: fred@justiceseekers.com)
                   Brian B. Winegar
                   (Email: brian@justiceseekers.com)
                   Earl Landers Vickery
                   (Email: lanny@justiceseekers.com)
                   VICKERY & SHEPHERD, LLP
                   10000 Memorial Drive, Suite 750
                   Houston, Texas 77024-3485



                                                /s/ Gregory S. Hudson
                                                Gregory S. Hudson




DEFENDANT’S MOTION TO EXCLUDE THE CAUSATION OPINION OF DANIEL CATENACCI,
M.D.                                                               Page 15
LEGAL\49258470\1
